DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.
Claims 1, 8, and 14 have been amended.
This action is non-final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,127,049 in view of Xu et al. (hereinafter as Xu) PGPUB 2014/0372744.
Regarding claim 1, USPAT 10,127,049 teaches a computer-implemented method, comprising: performing a network boot, from a compressed platform-specific operating system kernel, of a platform-specific operating system kernel that when booted (i) dynamically builds from the compressed platform-specific operating system kernel a bootable file system, wherein the compressed platform-specific operating [claim 1 and 4]; and loading an application from the bootable file system [claim 1].
USPAT 10,127,049 does not explicitly mention wherein the network boot is performed without reliance on external kernel references outside the image file. 
	Xu teaches performing a network boot and is thus similar to USPAT 10,127,049. Xu further teaches wherein the network boot is performed without reliance on external kernel references outside the image file [0016: (only a single, but entire, image file is relied upon for performing the network boot)]. Xu teaches use of a large, entire image containing the kernel and file system, and decompressing the image to perform the network boot without reliance on external references.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Xu’s teachings to encapsulate all the necessary kernel and file system references in the image file in USPAT 10,127,049 such that no additional references or downloading is required to boot the computing device. One of ordinary skill in the art would have been motivated to contain everything necessary to perform a boot in a single image file in USPAT 10,127,049 for security purposes and to prevent retrieving additional files from locations that have been maliciously attacked or modified.
All features of instant dependent claims 2-7 are covered by claims 1-9 of patent 10,127,049 and are therefore rejected accordingly. The other independent claims 8 and 14 of the instant application and their corresponding dependent claims are rejected under the same rationale and are covered by claims 10-17 and 18-25 of patent 
Instant Application 16/155722
Patent 10,127,049
1. A computer-implemented method, comprising: performing a network boot, from a compressed platform-specific operating system kernel, of a platform-specific operating system kernel that when booted (i) dynamically builds from the compressed platform-specific operating system kernel a bootable file system, wherein the compressed platform-specific operating system kernel is provided within an image file, wherein the image file is embedded with resources, and wherein the network boot is performed without reliance on external kernel references outside the image file, and (ii) boots application code; and loading an application from the bootable file system
1. A computer-implemented method, comprising: providing a compressed platform-specific operating system kernel that allows a network boot of a platform-specific operating system kernel from the compressed platform-specific operating system kernel that when booted over a network dynamically builds from the compressed platform-specific operating system kernel a bootable file system and boots application code, where the compressed platform-specific operating system kernel comprises an application interface code library, and integrated operating system kernel tools; and loading an application from the bootable file system.

4. The computer-implemented method of claim 1, where the compressed platform-specific operating system kernel is provided within a single image file…
2. The computer-implemented method of claim 1, where the compressed platform-specific operating system kernel comprises a compressed platform-specific Linux computer operating system kernel, and where the compressed platform-specific operating system kernel further comprises an application interface code library of a GNU GLIBC library, and integrated operating system kernel tools of BusyBox.
2. The computer-implemented method of claim 1, where the compressed platform-specific operating system kernel comprises a compressed platform-specific Linux computer operating system kernel, the application interface code library comprises a GNU GLIBC library, and the integrated operating system kernel tools comprise BusyBox.
3. The computer-implemented method of claim 1, where the compressed platform-specific operating system kernel further comprises support for running a virtual machine and the application comprises a virtual machine (VM).
3. The computer-implemented method of claim 1, where the compressed platform-specific operating system kernel further comprises support for running a virtual machine and the application comprises a virtual machine (VM).

4. The computer-implemented method of claim 1, where the compressed platform-specific operating system kernel is provided within a single image file of a size less than or equal to sixteen Megabytes (16 MB).

5. The computer-implemented method of claim 1, where the compressed platform-specific operating system kernel when booted over the network uses initramfs to dynamically build the bootable file system.
5. The computer-implemented method of claim 1, further comprising upgrading the platform-specific operating system kernel during runtime without taking a platform upon which the platform-specific operating system kernel is executing or the application out of service.
 6. The computer-implemented method of claim 1, further comprising upgrading the provided platform-specific operating system kernel during runtime without taking a platform upon which the platform-specific operating system kernel is executing or the application out of service.
6. The computer-implemented method of claim 1, where the compressed platform-specific operating system kernel is provided within a single image file, wherein the image file is the single image file, and where the single image file is booted over a network using a network interface card (NIC) from a preboot execution environment (PXE) server supporting dynamic host configuration protocol (DHCP) and a bootstrap protocol (BOOTP).
7. The computer-implemented method of claim 1, where the compressed platform-specific operating system kernel is provided within a single image file, and where the image file is booted over the network using a network interface card (NIC) from a preboot execution environment (PXE) server supporting dynamic host configuration protocol (DHCP) and a bootstrap protocol (BOOTP).
7. (Original) The computer-implemented method of claim 1, further comprising providing, within the compressed platform-specific operating system kernel, a boot manager responsible for preparing local cloud storage, networking, and firewall support for a plurality of cloud providers, and where the compressed platform-specific operating system kernel enables unilateral provisioning of an operational kernel and an operating file system within a cloud computing 


    9. The computer-implemented method of claim 1, where providing the compressed platform-specific operating system kernel enables unilateral provisioning of an operational kernel and .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 11-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter as Xu)1 PGPUB 2014/0372744 , and further in view of Paningipalli et al. (hereinafter as Paningipalli) USPAT 9,804,855.
As per claim 1, Xu teaches a computer-implemented method, comprising: 
performing a network boot [0016: network booting], from a compressed platform-specific operating system kernel, of a platform-specific operating system kernel [0016: entire image, including a kernel (of an OS), may be retrieved] that when booted (i) dynamically builds from the platform-specific operating system kernel a bootable file system [0016: mount the file system], wherein the compressed platform-specific operating system kernel is provided within an image file [0016: (entire image includes the kernel and the file system)] and wherein the image file is embedded with resources [0016: (ISO image file includes a copy of the file system and kernel, which are resources)], and wherein the network boot is performed without reliance on external kernel references outside the image file [0016: (image is decompressed and used for booting without retrieving additional files)].
	Xu does not explicitly teach (ii) boots application code; and loading an application from the bootable file system. Xu mentions a network boot option in which an image file including a kernel and file system is downloaded and used to boot a computing system, without requiring obtaining additional resources, but Xu does not mention what occurs afterwards, such as the loading of an application.
	Paningipalli teaches retrieving an image file that includes OS kernel and file system, and using such image file to initialize a bare metal computing device without requiring additional download or retrieval of kernel references [col. 1 lines 22-41, col. 2 line 10 – col. 3 line 23]. Paningipalli is therefore similar to Xu because they both teach file system and kernels in a single image. Paningipalli further teaches platform-specific operating system kernel [col. 2 line 14-15: backup image file includes at least an operating system (and its kernel) and a first initial file system, col. 14 lines 50-59: (OS contains kernel image) and col. 15 lines 37-54] that (i) dynamically builds from the platform-specific operating system kernel a bootable file system [col. 18 lines 22-51: (initial file system in the image file is modified to create a second version of the file system that contains additional modules present in the target computing device; the additional modules comes from the OS that is in the image)], wherein the compressed platform-specific operating system kernel is provided within an image file [col. 2 line 14-15: backup image file includes at least an operating system] and wherein the image file is embedded with resources [col. 18 lines 22-51: (image file contains OS which contains configuration information for various I/O modules)  and col. 15 lines 37-54: (backup data in image file contains tables, records, metadata, and configuration settings and permissions)], and wherein the network boot is performed without reliance on external kernel references outside the image file [col. 15 line 63 – col. 16 line 5: (recovery of backup data from image file; no additional kernel references are obtained)] and (ii) boots application code [col. 18 lines 1-5: (init program code is booted)]; and loading an application from the bootable file system [col. 12 lines 12-22, col. 15 lines 42-54: (entire software system is restored) and col. 18 lines 1-5: (init program is loaded from the mounted file system and ran to finish the boot)]. Paningipalli teaches mounting the file system and operating system in an image file to a bare metal computing device having no installed software programs, and then running the init program to finish the boot process, while restoring applications and application state data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Paningipalli’s teachings of running an application from the created file system and operating system stored in the image in Xu. Paningipalli teaches the details on how to load an image file into a bare metal 

As per claim 4, Xu and Paningipalli teach the computer-implemented method of claim 1 where one of: the compressed platform-specific operating system kernel is provided within a single image file of a size less than or equal to sixteen Megabytes (16 MB), wherein the image file is the single image file; or the compressed platform-specific operating system kernel uses initramfs to dynamically build the bootable file system [Paningipalli col. 2 lines 10-28, col. 11 lines 38-52, col. 14 lines 15-34, and col. 15 lines 24-36].
As per claim 5, Xu and Paningipalli teach the computer-implemented method of claim 1, further comprising upgrading the platform-specific operating system kernel during runtime without taking a platform upon which the platform-specific operating system kernel is executing or the application out of service [Paningipalli col. 11 lines 6-8].
As per claim 6, Xu and Paningipalli teach the computer-implemented method of claim 1, where the compressed platform-specific operating system kernel is provided within a single image file [Xu 0016: (single entire ISO image file includes OS kernel)], wherein the image file is the single image file [Xu 0016: (entire image is a single image)], and where the single image file is booted over a network using a network 

Claim 8 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale. Xu further teaches a memory [FIG. 2 memory 232]; and a processor [FIG. 2 processor 230].
Claim 11 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 12 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 13 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.

Claim 14 is similar in scope to claim 1 as addressed above and is thus rejected under the same rationale.
Claim 17 is similar in scope to claim 4 as addressed above and is thus rejected under the same rationale.
Claim 18 is similar in scope to claim 5 as addressed above and is thus rejected under the same rationale.
Claim 19 is similar in scope to claim 6 as addressed above and is thus rejected under the same rationale.


Claims 2, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter as Xu) PGPUB 2014/0372744 in view of Paningipalli et al. (hereinafter as Paningipalli) USPAT 9,804,855, and further in view of Tzeng1 PGPUB 2006/0190933.
As per claim 2, Xu and Paningipalli teaches the computer-implemented method of claim 1, where the compressed platform-specific operating system kernel comprises a compressed platform-specific Linux computer operating system kernel [Paningipalli col. 7 line 65 – col. 8 line 16: Linux], and where the compressed platform-specific operating system kernel further comprises an application interface code library of a GNU GLIBC library [Paningipalli col. 15 lines 24-36].
Xu and Paningipalli do not explicitly mention integrated operating system kernel tools of BusyBox.
Tzeng teaches compressing an image with an OS and providing it to a target computing system. Tzeng is therefore similar to Xu and Paningipalli. Tzeng further teaches where the compressed platform-specific operating system kernel further comprises integrated operating system kernel tools of BusyBox [0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Tzeng’s teachings of including BusyBox  in the image file in Xu and Paningipalli. BusyBox was specifically created for embedded operating systems with very limited resources. One of ordinary skill in the art would have been motivated to include BusyBox in the image file to allow the OS in the image 
Claim 9 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.
Claim 15 is similar in scope to claim 2 as addressed above and is thus rejected under the same rationale.


Claims 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter as Xu) PGPUB 2014/0372744 in view of Paningipalli et al. (hereinafter as Paningipalli) USPAT 9,804,855, and further in view of Kotsovinos1 EP-2043320.
As per claim 3, Xu and Paningipalli teach the computer-implemented method of claim 1.
Xu and Paningipalli do not teach where the compressed platform-specific operating system kernel further comprises support for running a virtual machine and the application comprises a virtual machine (VM).
	Kotsovinos teach downloading a remote image for network booting. Kotsovinos is therefore similar to Xu and Paningipalli. Kotsovinos further teaches where the compressed platform-specific operating system kernel further comprises support for running a virtual machine and the application comprises a virtual machine (VM) [0001, 0006, 0015, 0022-0030, and 0055]. Kotsovinos allows for implementation on virtual machines.

Claim 10 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.
Claim 16 is similar in scope to claim 3 as addressed above and is thus rejected under the same rationale.


Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting issue is resolved.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, applicant’s arguments towards the Xu 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made. Applicant must also show how the amendments avoid such references and objections. See 37 CFR §1.111(c).
Luo (PGPUB 2012/0102159) teaches network booting to load a kernel of an operating system and creating a temporary file director in memory when starting kernel.
Civilini et al. (PGPUB 2013/0290694) teaches a secure channel network booting where a blade has a boot agent, that builds a file system from an image file of a VMM to provision the blade, but makes additional references to additional resources when building the file system.
Kumarasamy et al. (PGPUB 2016/0019117) teaches creating customized bootable image for client computing devices from a backup copy.
Geiser (PGPUB 2012/0303762) teaches configuration set up for thin client computers having no or zero resources initially contained in the thin client.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134. The examiner can normally be reached Monday - Friday 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY CHAN/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously cited prior art